DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.
 
Status of the Claims
The claim amendment filed 11/29/2022 is under consideration.
Claims 17-35 are pending.
Claims 17 and 28 are independent
Claims 17-35 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Objections/Rejections Withdrawn
The rejection of claim(s) 17-22 and 25-27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosen, WO 9409842 due to the amendment to claim 17. 
The rejection of claim(s) 17-22 and 25-27 under 35 U.S.C. 103(a) as being unpatentable over Hodges, US 20030015196 A1 in view of Rosen, WO 9409842 due to the amendment to claim 17.
The rejection of claim(s) 17-22 and 25-27 under 35 U.S.C. 103(a) as being unpatentable over Hale, US 20030015197 A1 in view of Rosen, WO 9409842 due to the amendment to claim 17.
The rejection of claim(s) 17-22 and 25-27 under 35 U.S.C. 103(a) as being unpatentable over Lloyd, US 20030051728 A1 in view of Rosen, WO 9409842 due to the amendment to claim 17.
The rejection of claim(s) 23 under 35 U.S.C. 103(a) as being unpatentable over Rosen, WO 9409842; or Hodges, US 20030015196 A1 in view of Rosen, WO 9409842; or Hale, US 20030015197 A1 in view of Rosen, WO 9409842; or Lloyd, US 20030051728 A1 in view of Rosen, WO 9409842 as applied to claims 17-22 and 25-35 above, and further in view of Tverberg, US 6228445 due to the amendment to claim 17.
The rejection of claim(s) 24 under 35 U.S.C. 103(a) as being unpatentable over Rosen, WO 9409842; or Hodges, US 20030015196 A1 in view of Rosen, WO 9409842; or Hale, US 20030015197 A1 in view of Rosen, WO 9409842; or Lloyd, US 20030051728 A1 in view of Rosen, WO 9409842 as applied to claims 17-22 and 25-35 above, and further in view of Davidson, US 5496359 due to the amendment to claim 17.
The rejection of claim(s) 23-26 under 35 U.S.C. 103(a) as being unpatentable over Rosen, WO 9409842; or Hodges, US 20030015196 A1 in view of Rosen, WO 9409842; or Hale, US 20030015197 A1 in view of Rosen, WO 9409842; or Lloyd, US 20030051728 A1 in view of Rosen, WO 9409842 as applied to claims 17-22 and 25-35 above, and further in view of Mullen, US 6709739 due to the amendment to claim 17.
The rejection of claims 17-27 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 7090830; 1-7 of U.S. Patent No. 7585493; claims 1-28 of U.S. Patent No. 7645442; claims 1-15 of U.S. Patent No. 8235037; claims 1-36 of U.S. Patent No. 9211382; claims 1-10 of U.S. Patent No. 7766013; claims 1-33 of U.S. Patent No. 7537009; claims 1-9 of U.S. Patent No. 7942147; claims 1 of U.S. Patent No. 8955512; claims 1-30 of U.S. Patent No. 8387612; claims 1-30 of U.S. Patent No. 8991387; claims 1-13 of U.S. Patent No. 9370629 in view of Rosen, WO 9409842, Tverberg, US 6228445, and Davidson, US 5496359 A has been withdrawn due to the amendment to claim 17.  
The above rejections have been withdrawn since the prior art of record does not expressly teach the assembly in a device comprising a chamber, a gas control valve and a bypass valve as now required by claim 17.
Since claims 28-35 were not amended, the rejections over these claims has been maintained.

Rejections Maintained or Modified in Response to Applicant’s Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 28-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosen, WO 9409842. 
Claim 28 include the limitations of a device (assembly) comprising a metal substrate having a metal-oxide enriched exterior surface and a film comprising a drug on the metal oxide enriched exterior surface. 
Rosen teaches drug delivery units comprising a substrate having a surface and a layer of pharmaceutically active drug coated on the surface (Rosen, e.g., claim 14). 
The substrate may be electrically conductive metal, e.g., copper, silver, gold, or alloys thereof (Rosen, e.g., claim 11). This is a metal substrate comprising a reactive metal exterior surface according to the claimed invention because gold and alloys thereof are reactive metals according to instant claim 26.
Rosen teaches the substrate optionally comprising an inert material (Rosen, e.g., claim 16) wherein the inert material is an inert coating on a metal surface and the drug is coated on the surface of the inert material to avoid interaction between the metal and the drug (Rosen, e.g., pg. 14:19-26).
Since Rosen provides aluminum oxide as an example of an inert material effective to reduce the interaction between the drug and the metal surface, Rosen appears to teach a device comprising a metal substrate, e.g., copper, gold, or alloys thereof with a metal oxide enriched exterior surface, e.g., aluminum oxide, and a drug film in the arrangement claimed. 

Applicable to claims, Rosen teaches the substrate metal may be, e.g., copper, silver, gold, and alloys thereof (Rosen, e.g., claim 11).
Rosen does not use the term “reactive metal” as claimed. However, Rosen teaches metals which the instant application considers to be reactive metals, e.g., gold and alloys thereof (Rosen, e.g., claim 11). 
Under this interpretation, it would have been obvious before the invention was made to configure a device according to Rosen with a gold or alloy substrate surface with a reasonable expectation of success. Since Rosen expressly teaches the substrate may be gold or alloys thereof, this teaching would have prompted one skilled in the art to arrive at a gold metal substrate or alloy thereof comprising a coating of the drug composition film with a reasonable expectation of success. 

For the metal oxide enriched exterior surface optional to claim 28: Rosen teaches the device comprising a metal substrate on which the drug is coated in a solid layer on the surface of a substrate comprised of inert material (Rosen, e.g., claim 7). 
Rosen teaches suitable substrate metals include copper, silver, gold, and alloys thereof (Rosen, e.g., claim 11). Copper and thermally conductive alloys are within the scope of metals for the substrate recited in claim 28.
Rosen does not expressly teach the metal substrate coated with a metal oxide or comprising a metal oxide enriched exterior surface as recited in claim 28.
Rosen teaches the drug need not be coated directly onto the electrically conductive metal surface to produce a drug dosage unit of the present invention, e.g., the electrically conductive metal surface may be coated with an inert material and the drug coated on the surface of the material (Rosen, e.g., pg. 14:19-26).
Rosen teaches the surface of the substrate is comprised of an inert material (Rosen, e.g., claim 16).
Rosen teaches the metal substrate may be coated with an inert material and teaches aluminum oxide, i.e., a metal oxide, as an inert material (Rosen, e.g., pg. 17:3-13). 
A metal substrate, e.g., copper, gold or alloys thereof containing a surface layer comprised of inert material, wherein the inert material comprises aluminum oxide meets the limitation of a metal oxide enriched surface as claimed. 
Based on these teachings it would have been obvious to one of ordinary skill, at the time the present invention was made, to modify a device comprising a metal substrate and a drug film by including an aluminum oxide coating on the metal substrate, and a drug film on the aluminum oxide with a reasonable expectation of success. Given the express teaching in Rosen that aluminum oxide is an inert material, and the metal substrate surface may be comprised of an inert material the skilled artisan would have been motivated to employ aluminum oxide or silica (glass) to coat the metal substrate and then deposit the drug film on the aluminum oxide or silica layer to reduce interaction between the metal substrate and the drug film as suggested in Rosen. The skilled artisan would have had a reasonable expectation of success because Rosen teaches aluminum oxide is inert to the drug.  
The limitation of where the drug composition film is formed in the absence of a propellant refers to the manner in which the drug film was made. There does not appear to be any structural features implied by the process step recited implied which would distinguish the claimed invention over that suggested in Rosen. Additionally, Rosen teaches the drug layer may be created using a variety of techniques, e.g., electrophoresis, spraying, precipitation and other coating methods generally known to those skilled in the art (Rosen, e.g., ¶ bridging pp. 26-27). Thus, Rosen teaches drug layers which are formed without a propellant.

The devices are intended to be used by the user heating the substrate whereby the drug is vaporized and inhaled, and wherein the amount inhaled is an effective amount to treat a disease or symptom thereof (Rosen, e.g., Abstract, and pg. 12:l28-35).
Rosen teaches the drug layer is as thin as possible as thinner layers heat more uniformly throughout their thickness (Rosen, e.g., pg. 16:l23-29). Generally, the drug containing film should be less than 0.2 mm, i.e., less than 200 micron (Rosen, e.g., claim 18).
Rosen teaches aluminum oxide as an inert material (Rosen, e.g., pg. 17:l3-9).
Rosen teaches the device comprising a heating element, e.g., layer of electrically conductive metal (Rosen, e.g., claim 22) or electrical induction coil (Rosen, e.g., claim 25). Further, Rosen suggests the temperature required to vaporize drug will depend on the nature of the drug and drug composition (Rosen, e.g., pg. 9:l26-30)
Rosen teaches the inert material should not generate any detectable vapor pressure at temperatures in the range of from 300-400 degree C to minimize drug contamination (Rosen, e.g., pg. 17:l3-13).
Rosen teaches aluminum oxide as an inert material. 
Rosen teaches the substrate may be gold (Rosen, e.g., claim 11) which meets the limitations of a metal substrate comprising a gold exterior surface. 
Devices as understood from Rosen appear to be capable of vaporizing substantially all of the drug contained on the substrate (Rosen, e.g., pg. 24:l24-35) and therefore capable of forming aerosol particles, under selected conditions that least to at least 50% recovery of drug composition in the aerosol and the producing an aerosol exhibiting less than about 10% by weight drug degradation products. Rosen teaches drugs will be selected based on their degree of decomposition, small amounts of decomposition are acceptable (Rosen, pp21-22, bridging ¶). It would have been obvious to minimize the degree of drug degradation products using techniques suggested in Rosen to improve efficiency the device and to ensure a therapeutically effective dose is delivered. 
Claims 29-35 refer to method steps performed to achieve a metal oxide enriched exterior surface. But claims 29-35 do not appear to imply any structural features beyond an inert glass or aluminum oxide surface on a metal substrate as understood from the teachings of Rosen. Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP 2113. 
Accordingly, the subject matter of instant claims 28-35 would have been prima facie obvious at the time the invention was made, absent evidence to the contrary. 

Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive.
Applicant has argued Rosen does not teach a device comprising a chamber, a gas flow valve and a bypass valve. This argument has been found persuasive for claims 17-27. However, claims 28-35 do not include the limitations argued. 

Claim(s) 28-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hodges, US 20030015196 A1 in view of Rosen, WO 9409842.
Hodges is directed to Aerosol forming device for use in inhalation therapy (title).  Hodges, claims 1-4 teaches an assembly for aerosolizing a drug for inhalation comprising a stainless steel metallic substrate (heat conducting substrate) in thermal communication with a heater system (heating element).  Hodges, [0094] teaches a compound film on the substrate with a thickness of less than 10 microns (instant claims 17 and 22).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.  
Hodges does not expressly teach the substrate has a metal oxide enriched exterior surface.
The teachings of Rosen discussed above apply here. Rosen teaches similar devices comprising a metal substrate and a drug layer, wherein the device is intended to be heated to vaporize the drug and wherein the device is improved by the addition of a metal oxide layer reading on the claimed metal oxide enriched surface on the metal substrate. Rosen teaches the metal substrate may be coated with an inert material such as aluminum oxide to reduce interaction between the metal substrate and the drug in the drug coating. 
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to combine the prior art teachings of Hodges and Rosen according to known methods improve drug delivery assemblies of Hodges in the same way suggested by Rosen with a reasonable expectation of success. The skilled artisan would have been motivated to apply an inert material, e.g., aluminum oxide to the metal surface to the drug supply assembly of Hodges to reduce interaction between the metal substrate and the dug containing layer, thereby improving the purity of the vaporized drug compound. This modification may be viewed as the use of known techniques to improve similar devices in the same way.
The properties of the assembly recited by Applicant’s claims are reasonably deemed to be present in the composition suggested by the combined prior art, because the components are the same or substantially similar, because Rosen expressly suggest an inert material such as aluminum oxide or glass, i.e., metal oxide enriched exterior surface, reduces contamination of drug in contact with the surface and was expected to reduce degradation of the drug compound because of the metal.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter in which there is reason to believe inherently includes functions that are newly cited or are identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Accordingly, the subject matter of instant claims 28-35 would have been prima facie obvious to one of ordinary skill at the time the invention was made, particularly in the absence of evidence to the contrary. 
Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive.
Applicant has argued the references do not teach a device comprising a chamber, a gas flow valve and a bypass valve. This argument has been found persuasive for claims 17-27. However, claims 28-35 do not include the limitations argued. 

Claim(s) 28-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hale, US 20030015197 A1 in view of Rosen, WO 9409842.
Hale is directed to method of forming an aerosol for inhalation delivery (title).  Hale, e.g., claims 1-4, teaches an assembly for aerosolizing a drug for inhalation comprising a stainless steel metallic substrate (heat conducting substrate) in thermal communication with a heater system (heating element).  Hale, [0140] teaches a compound film on the substrate with a thickness of less than 10 microns.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.  
Hale does not expressly teach the substrate has a metal oxide enriched exterior surface.
The teachings of Rosen discussed above apply here. Rosen teaches similar devices comprising a metal substrate and a drug layer, wherein the device is intended to be heated to vaporize the drug and wherein the device is improved by the addition of a metal oxide layer reading on the claimed metal oxide enriched surface on the metal substrate. Rosen teaches the metal substrate may be coated with an inert material such as aluminum oxide to reduce interaction between the metal substrate and the drug in the drug coating. 
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to combine the prior art teachings of Hale and Rosen using known techniques to improve devices of Hale in the same way suggested by Rosen.  The skilled artisan would have been motivated to apply an inert material, e.g., aluminum oxide to the metal surface to the drug supply assembly of Hale to reduce interaction between the metal substrate and the dug containing layer, thereby improving the purity of the vaporized drug compound. This modification may be viewed as the use of known techniques to improve similar devices in the same way.
The properties of the assembly recited by Applicant’s claims are reasonably deemed to be present in the composition suggested by the combined prior art, because the components are the same or substantially similar, because Rosen expressly suggests an inert material such as aluminum oxide or glass, i.e., metal oxide enriched exterior surface, reduces contamination of drug in contact with the surface and was expected to reduce degradation of the drug compound because of the metal.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter in which there is reason to believe inherently includes functions that are newly cited or are identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Accordingly, the subject matter of instant claims 28-35 would have been prima facie obvious to one of ordinary skill at the time the invention was made, particularly in the absence of evidence to the contrary. 
Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive.
Applicant has argued the references do not teach a device comprising a chamber, a gas flow valve and a bypass valve. This argument has been found persuasive for claims 17-27. However, claims 28-35 do not include the limitations argued. 

Claim(s) 28-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lloyd, US 20030051728 A1 in view of Rosen, WO 9409842.
Lloyd is directed to method and device for delivering a physiologically active compound (title).  Lloyd, [0145]-[0148] teaches a drug supply assembly comprising a stainless steel foil (heat conductive substrate) and a film comprising a dose of compound (drug, instant claim 16).  The foil is in thermal communication with a heater (i.e. heating element) to aerosolize the dose of drug.  The thickness of the compound (film) is less than 10 microns, (instant claims 17 and 22).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.  
Lloyd does not expressly teach the substrate has a metal oxide enriched exterior surface.
The teachings of Rosen discussed above are applied here. Rosen teaches similar devices comprising a metal substrate and a drug layer, wherein the device is intended to be heated to vaporize the drug and wherein the device is improved by the addition of a metal oxide layer reading on the claimed metal oxide enriched surface on the metal substrate. Rosen teaches the metal substrate may be coated with an inert material such as aluminum oxide to reduce interaction between the metal substrate and the drug in the drug coating. 
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to combine the prior art teachings of Lloyd and Rosen using known techniques to improve devices known from Lloyd in the same way suggested by Rosen with a reasonable expectation of success.  The skilled artisan would have been motivated to apply an inert material, e.g., aluminum oxide to the metal surface to the drug supply assembly of Lloyd to reduce interaction between the metal substrate and the dug containing layer, thereby improving the purity of the vaporized drug compound. This modification may be viewed as the use of known techniques to improve similar devices in the same way.
The properties of the assembly recited by Applicant’s claims are reasonably deemed to be present in the composition suggested by the combined prior art, because the components are the same or substantially similar, because Rosen expressly suggests an inert material such as aluminum oxide or glass, i.e., metal oxide enriched exterior surface, reduces contamination of drug in contact with the surface and was expected to reduce degradation of the drug compound because of the metal.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter in which there is reason to believe inherently includes functions that are newly cited or are identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Accordingly, the subject matter of instant claims 28-35 would have been prima facie obvious to one of ordinary skill at the time the invention was made, particularly in the absence of evidence to the contrary. 

Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive.
Applicant has argued the references do not teach a device comprising a chamber, a gas flow valve and a bypass valve. This argument has been found persuasive for claims 17-27. However, claims 28-35 do not include the limitations argued. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 17-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-51 of US Pat. No. 7913688 in view of Rosen, WO 9409842, Tverberg, US 6228445, and Davidson, US 5496359 A.
The reference patents claim subject matter including articles comprising a substrate having a surface and a film comprising a drug. The device includes a chamber, a drug supply unit that produces a drug vapor in a region of the chamber, a gas-flow valve, and a bypass valve (claims 1 and 13). The drug supply unit comprises a heat source and a drug coated substrate (claim 19). 
The claims of the reference patent do not expressly teach the metal substrate comprising a metal oxide enriched exterior surface.
The teachings of Rosen discussed above are applied here. Rosen teaches similar devices comprising a metal substrate and a drug layer, wherein the device is intended to be heated to vaporize the drug and wherein the device is improved by the addition of a metal oxide layer reading on the claimed metal oxide enriched surface on the metal substrate. Rosen teaches the metal substrate may be coated with an inert material such as aluminum oxide to reduce interaction between the metal substrate and the drug in the drug coating. Rosen teaches the drug layer is as thin as possible as thinner layers heat more uniformly throughout their thickness (Rosen, e.g., pg. 16:l23-29). Generally, the drug containing film should be less than 0.2 mm, i.e., less than 200 micron (Rosen, e.g., claim 18). Rosen teaches aluminum oxide as an inert material (Rosen, e.g., pg. 17:l3-9).

It would have been prima facie obvious at the time the invention was made to modify the articles claimed in the reference patent by including an inert surface coating such as aluminum oxide, i.e., a metal oxide as taught by Rosen to improve the articles in the same way with a reasonable expectation of success.  The skilled artisan would have been motivated to improve the surface of the drug delivery device in the reference claims according to the teachings of Rosen with the expectation that the inert coating would reduce interaction between the drug in the film and a metal substrate.
The teachings of Tverberg and Davidson enumerated above apply here for teaching the metal oxides of claims 23 and 24 respectively. 
It would have been prima facie obvious at the time the invention was made to modify the articles claimed in the reference patent by including an inert surface coating such as aluminum oxide, i.e., a metal oxide as taught by Rosen and Tverberg or Rosen and Davidson to improve the articles in the same way with a reasonable expectation of success.  The skilled artisan would have been motivated to improve the surface of the drug delivery device in the reference claims according to the teachings of Rosen with the expectation that the inert coating would reduce interaction between the drug in the film and a metal substrate. The skilled artisan would have had a reasonable expectation of success since iron oxide, chromium oxide and titanium oxide were examples of materials known in the prior art for modifying the surfaces of metal to reduce the interaction of the metal with materials, such as medicaments and medicament containing solutions.
Accordingly, the subject matter of instant claims 17-27 would have been prima facie obvious to one of ordinary skill at the time the invention was made, particularly in the absence of evidence to the contrary. 

Claims 28-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 7090830; 1-7 of U.S. Patent No. 7585493; claims 1-28 of U.S. Patent No. 7645442; claims 1-15 of U.S. Patent No. 8235037; claims 1-36 of U.S. Patent No. 9211382; claims 1-10 of U.S. Patent No. 7766013; claims 1-33 of U.S. Patent No. 7537009; claims 1-9 of U.S. Patent No. 7942147; claims 1 of U.S. Patent No. 8955512; claims 1-30 of U.S. Patent No. 8387612; claims 1-30 of U.S. Patent No. 8991387; claims 1-13 of U.S. Patent No. 9370629 in view of Rosen, WO 9409842, Tverberg, US 6228445, and Davidson, US 5496359 A.  
The reference patents claim subject matter including articles comprising a substrate having a surface and a film comprising a drug.
The claims of the reference patents do not expressly teach the metal substrate comprising a metal oxide enriched exterior surface.
The teachings of Rosen discussed above are applied here. Rosen teaches similar devices comprising a metal substrate and a drug layer, wherein the device is intended to be heated to vaporize the drug and wherein the device is improved by the addition of a metal oxide layer reading on the claimed metal oxide enriched surface on the metal substrate. Rosen teaches the metal substrate may be coated with an inert material such as aluminum oxide to reduce interaction between the metal substrate and the drug in the drug coating. 
It would have been prima facie obvious at the time the invention was made to modify the articles claimed in the reference patent by including an inert surface coating such as aluminum oxide, i.e., a metal oxide as taught by Rosen to improve the articles in the same way with a reasonable expectation of success.  The skilled artisan would have been motivated to improve the surface of the drug delivery device in the reference claims according to the teachings of Rosen with the expectation that the inert coating would reduce interaction between the drug in the film and a metal substrate.
The teachings of Tverberg and Davidson enumerated above apply here for teaching metal oxide enriched exterior surface. 
It would have been prima facie obvious at the time the invention was made to modify the articles claimed in the reference patent by including an inert surface coating such as aluminum oxide, i.e., a metal oxide as taught by Rosen and Tverberg or Rosen and Davidson to improve the articles in the same way with a reasonable expectation of success.  The skilled artisan would have been motivated to improve the surface of the drug delivery device in the reference claims according to the teachings of Rosen with the expectation that the inert coating would reduce interaction between the drug in the film and a metal substrate. The skilled artisan would have had a reasonable expectation of success since iron oxide, chromium oxide and titanium oxide were examples of materials known in the prior art for modifying the surfaces of metal to reduce the interaction of the metal with materials, such as medicaments and medicament containing solutions.
Accordingly, the subject matter of instant claims 28-35 would have been prima facie obvious to one of ordinary skill at the time the invention was made, particularly in the absence of evidence to the contrary. 

Response to Arguments
Applicant acknowledges the double patenting rejection and has agreed to file appropriate terminal disclaimer once patentable subject matter has been identified in the present claims.
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive.
Applicant has argued the references do not teach a device comprising a chamber, a gas flow valve and a bypass valve. This argument has been found persuasive for claims 17-27. However, claims 28-35 do not include the limitations argued. 

Conclusion
No claim is allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM CRAIGO/Examiner, Art Unit 1615